Citation Nr: 1820861	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  09-15 536A		DATE
		

THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to a service-connected left ankle disability.


ORDER

Service connection for a left knee disability, to include as secondary to a service-connected left ankle disability, is denied.


FINDING OF FACT

A left knee disability did not manifest in service, is not related to service, nor is it proximately due to a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability, to include as secondary to a service-connected left ankle disability, are not met.  38 U.S.C. §§ 1110, 1112, 1113, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.310 (2017).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Introduction

The Veteran served on active duty from February 1994 to February 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO), which in part, denied service connection for left ankle condition and for unspecified left knee condition.

In September 2012, the Veteran testified at a videoconference Board hearing before the undersigned, and a transcript is of record.

In August 2014, the Board granted service connection for residuals of a left ankle injury and remanded the other issues for further development and the case was returned for appellate consideration.  As this represents a full grant of the benefit sought, that issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  In an August 2016 supplemental statement of the case, the RO denied service connection for a left knee disability, to include as secondary to residuals of a left ankle injury, so this issue remains on appeal.

In March 2017 and October 2017, the Board remanded this matter for further development and the case has been returned for appellate consideration.  The Board finds there has been substantial compliance with its October 2017 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial and not strict compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand).

The Veteran has also perfected a separate appeal regarding the issues of entitlement to service connection for a right elbow disability, bilateral hearing loss, and tinnitus.  In April 2017, the Veteran testified at a videoconference Board hearing before a different Veterans Law Judge than the undersigned, and those issues are pending determination and will be addressed in a future, separate Board decision.  See 38 U.S.C. § 7107(c) (2012); 38 C.F.R. § 20.707 (2017).

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.

Veterans Claims Assistance Act of 2000

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159(b) (2017).  The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board will now review the merits of the Veteran's claim.


Law and Analysis

The Veteran contends that his left knee disability is directly related to service due to a left knee injury while in boot camp in 1994, or alternatively, it is caused by his service-connected residuals of left ankle injury.  The Board finds that competent, credible, and probative evidence establishes that the Veteran's left knee disability is not is etiologically related to the Veteran's active service or secondarily related to his service-connected left ankle disability.

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. 
§ 3.303 (2017).  To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).

For certain enumerated chronic diseases, such as arthritis, service connection may be granted based upon a presumption of incurrence in or aggravation by service despite the lack of evidence of such disease during service if diagnosed and manifested to a compensable degree within a prescribed period, generally one year, after separation from qualifying service.  38 C.F.R. §§ 3.303(b), 3.307, 3.309(a) (2017); see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013) (constraining § 3.303(b) to those chronic diseases listed in § 3.309(a)).

Additionally, for those same enumerated chronic diseases service connection may be granted despite the lack of evidence of such disease during service if there is a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b), 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  38 C.F.R. § 3.307(b) (2017).

Alternatively, a disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated beyond its natural progression by a service-connected disease or injury.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.310(a), (b) (2017).  To establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The claimant bears the burden of presenting and supporting a claim for benefits.  38 U.S.C. § 5107(a) (2012); Fagan v. Shinseki, 573 F.3d 1282, 1286-88 (Fed. Cir. 2009).  In making determinations, VA is responsible for ascertaining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Here, the Board reviewed all evidence in the claims file, with an emphasis on that which is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

The Veteran's service treatment record (STR) reveals that in mid-1996 the Veteran sprained his left ankle while playing basketball.  A June 1996 X-ray report shows that the left ankle was normal.  The STR shows that there was swelling, reduced range of motion, and pain, which was recalcitrant to treatment between June and August 1996.  The STR shows that the Veteran engaged in physical therapy for the left ankle and that he was put on an ankle rehabilitation protocol, which included icing and range of motion exercises.  The STR shows that care for the left ankle included a referral to podiatry.  On the Veteran's December 1997 report of medical assessment for separation from service, he reported that his left ankle still gave a small problem by stiffening and hurting.

The Veteran's private medical treatment records from Dr. T.S.D., a general practitioner, show that in January 2012 the Veteran was seen for a complaint of left knee pain of three months duration.  He reported that onset had been gradual and that squatting aggravated it.  It was recorded that no previous knee injury was reported.  It was recorded:  "RUNNER AND VERY PHYSICALLY ACTIVE."  It was recorded that the Veteran reported weakness with weight bearing, a sensation of giving way, locking, and popping.

Based on examination, it was recorded that there was no effusion, swelling, ecchymosis, erythema, or deformity.  It was recorded that there was tenderness to palpation of the patella.  It was recorded that there was full range of motion, normal muscle strength, tests for ligaments were negative, and the grind test was negative.  It was recorded that the Veteran's gait was non-antalgic.  It was recorded that the X-ray of the left knee showed no fracture or dislocation, and there was normal alignment.  It was noted that there was minimal osteosclerosis of tibial plateaus.  The record shows that Dr. T.S.D. advised the Veteran to avoid running and that if the left knee worsened, an MRI would be planned.

Dr. T.S.D.'s medical records show that the Veteran was seen in follow up for left knee pain in February 2012, and that he reported moderate improvement.  The recorded assessment was resolving knee osteoarthritis.  It was recorded that the Veteran was advised to follow up as needed.

Dr. T.S.D. saw the Veteran in June 2012 for follow up on his left ankle, and it was recorded that his gait was within normal limits.

During the September 2012 videoconference Board hearing, the Veteran testified that he hurt his left knee in 1994 while in boot camp.  He stated that he was seen once or twice while in the military and that he was given medication for it.  He stated that he did not seek treatment more often as he needed because he was given a hard time for missing work at his duty stations.  He stated that he was told that his left knee was inflamed but he could not remember the medical terminology.

The Veteran stated that the pain in his left knee starts at a severity of two in the morning and rises to a six or seven by the end of the work day.  He stated that each day is different so some days are better than others with his knee pain.  He stated that his left knee pain limited him in sports as well as running and playing with his family.

He stated that the extent of a diagnosis currently was a reference to arthritis but he was scheduled for upcoming testing.  The Veteran stated that after service, the first time he was seen for his left knee was in 2003.  He stated that after service his symptoms were on and off, getting progressively worse, and that he treated himself with anti-inflammatories.  He stated that his private medical care providers told him that his current left knee condition was related to his service.

The Veteran's private medical records show that he was seen in October 2012 by Dr. J.C.B. for follow up on his left ankle condition, including review of MRI results for the left ankle.  It was recorded that for exercise he biked, ran, and did other exercise.  It was recorded that his gait was normal with no assistance from any ambulatory devices.

In an October 2012 statement, the Veteran reported that he injured his left knee while in boot camp in 1994, that he was given a light duty slip, and pain medication.  He stated that the pain eventually subsided but that it would come back periodically.  He stated that after injuring his left ankle in 1996, his left knee pain became more frequent, which he treated with over-the-counter medication and by wearing a knee brace.  He stated that his left knee pain limited his ability to carry out certain aspects of his job as a police officer and limited his involvement in extracurricular activities with his family.

The Veteran presented an October 2012 Physician's Statement from Dr. T.S.D., which was partly typed and partly handwritten.  It was stated that the Veteran's STR, private treatment records, and the RO's March 2008 rating decision had been reviewed.  A typed portion of the statement read:  "I find it (as likely as not) or (more likely than not) his current left ankle disorder began while he was on active duty in [service]."  The "as likely as not" language and "ankle" were crossed out, and "knee" was inserted above.  The statement listed the Veteran's current symptoms as left knee pain and weakness; knee pops; sometimes reduced range of motion.  It was stated that the current treatment included NSAIDs, knee brace, knee exercises, and heating pad and Bengay.  The statement reported a diagnosis of degenerative disease of the left knee.

The medical evidence shows that the Veteran prepared identical forms as the one described above for physician signature for his left ankle, one of which was signed by Dr. T.S.D. and one signed by Dr. J.C.B., who practices in sports medicine.  In October 2012, Dr. J.C.B. also signed a Physician's Statement for the left knee, crossing out the "as likely as not" language and leaving the "more likely than not" phrase.  The current symptoms were listed as knee pain and swelling, and the current treatments were listed as anti-inflammatory medications, injections, and knee bracing.

The Veteran's private medical treatment records show that he was seen by Dr. J.C.B. in April 2015.  It was noted that X-rays of the left knee were taken that day, showing no fractures or dislocations.  It was stated:  "Due to his ankle issues, it is also possible his ankle causes him to have an altered gait.  This may put extra strain on his left knee, causing his left knee pain."

In August 2015, the Veteran was afforded a VA examination for knee and lower leg conditions.  During the examination, the Veteran reported that he felt a popping and posterior locking of the left knee as well as pain when squatting.  He also reported that he had difficulty with stairs.  The Veteran did not report swelling or instability or surgery.  He reported taking Naprosyn, which helped.

The examiner recorded that the initial range of motion of the left knee was normal.  It was recorded that there was no pain noted on examination, no evidence of pain on weight bearing, and no evidence of localized tenderness or pain on palpation of the left knee.  It was noted that there was no objective evidence of crepitus.

The examiner recorded that there was no functional loss or range of motion after three repetitions.  It was recorded that muscle strength was normal, there was no muscle atrophy, and there was no ankylosis.  It was recorded for the left knee that there was no history of recurrent subluxation, lateral instability, or effusion.  Joint stability testing was performed, which was normal.

The examiner recorded that the Veteran never had recurrent patellar dislocation, shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial or fibular impairment.  It was recorded that he never had a meniscus (semilunar cartilage) condition.

The examiner recorded that the Veteran used a brace on a regular basis for his left knee.  The examiner indicated that imaging studies had been done of the left knee and there was no documentation of degenerative or traumatic arthritis.  The examiner indicated that there were no other significant findings from diagnostic testing.

The examiner opined that the Veteran's left knee condition is less likely than not proximately due to or the result of the Veteran's service-connected left ankle condition.  It was explained that the Veteran's left ankle is normal, and the left knee is normal on both examination and X-rays.  The examiner stated that the Veteran had some minor mechanical knee complaints.

In November 2017, the Veteran was afforded a VA examination for knee and lower leg conditions, which was performed by a different examiner.  In the report, it was noted that the claimed condition was left knee pain, and it was stated that the Veteran did not have a current diagnosis associated with said left knee pain.

The Veteran reported that his left knee pain started in boot camp in 1994 and that he had recurrent swelling and pain since then.  He stated that he saw outside orthopedist and general practice doctors and that he usually took Naprosyn for both his ankle and knee complaints.  He reported that he wore braces for ankle and knee daily and that he had been offered surgery for his left ankle.  The Veteran reported that he had missed work three times due to knee and ankle pain.

Upon examination, the initial range of motion for the left knee was normal, and it was noted that pain was not observed on examination.  It was recorded that there was no evidence of pain on weight bearing, there was no objective evidence of localized tenderness or pain on palpation, or objective evidence of crepitus.  It was recorded that there was no additional functional loss after three repetitions.  It was reported that muscle strength testing was normal; there was no muscle atrophy; and there was no ankylosis.  It was reported that there was no history of recurrent subluxation, lateral instability, or effusion.  Joint stability testing was performed on the left knee and it was reported that there was no joint instability.  It was reported that there was no history of recurrent patellar dislocation, shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial or fibular impairment.  It was recorded that the Veteran had not had a meniscus condition.  The examiner noted that imaging studies had been done of the left knee and there was no documentation of degenerative or traumatic arthritis.

The examiner opined that it was less likely as not that the Veteran's left knee pain began in service, was caused by service, or was otherwise related to service.  The examiner noted that complaints of left knee pain did not appear in the Veteran's medical records until 2012.  The examiner noted that although the Veteran claimed that he has had left knee pain since 1994, his service treatment records show that on his December 1996 report of medical examination it was indicated that there was no trick knee or locked knee.

The examiner also opined that the Veteran's left knee pain was not caused or chronically aggravated by service.  The examiner again noted that the Veteran's medical records are silent for left knee complaints until 2012.  The examiner addressed Dr. T.S.D.'s positive nexus statement thus:  "One wonders why the word 'ankle' was scratched out in favor of 'knee.'  The Veteran according to the clinic note dated 10/24/2012 had only been complaining of his knee of 'three months,' hardly enough time for it to be related to a previous ankle injury documented at least since 1996."

The examiner addressed Dr. J.C.B.'s April 2015 positive nexus statement that it was possible that the Veteran's ankle issues caused an altered gait thereby creating left knee pain.  The examiner pointed out that "according to the DBQ Knee dated 8/13/2015, Veteran has a normal knee examination which he also continues to have on DBQ Knee examination 11/13/2017."  The examiner opined that there could not be aggravation of a knee complaint that was first documented in 2012 in light of no active diagnostic testing or treatment when the left ankle had been evaluated and treated.

The Board will now turn to the Veteran's claim.  With regards to the first Holton element, current disability, the Board notes that the Veteran's claim centers on chronic complaints of a painful left knee.  Consistently across the evidence of record, including the August 2015 and November 2017 VA examination reports, private medical treatment records, and according to the Veteran's statements there has been virtually nothing found wrong with the Veteran's left knee except his reports of pain.  Pain is a symptom, not a disability for purposes of VA compensation.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain is a symptom that does not alone constitute a disability; there must be a diagnosed or identifiable underlying malady or condition).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1996) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

To the extent that the Veteran complains of a painful left knee, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  VA needs to identify a disability, not symptoms of a disability, or treatment.  A careful review of the Veteran's medical records reveals that in January 2012 an X-ray finding included minimal osteosclerosis of tibial plateaus, and based upon that report, in February 2012, Dr. T.S.D. found that the Veteran had resolving left knee osteoarthritis.  The Board notes that the two VA examiners and Dr. J.C.B. did not interpret the imaging results in the same way, but the Board is prohibited from exercising its own independent medical judgement to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  For the sake of analysis, therefore, the Board finds that the first Holton element is met.

With regards to the second Holton element, in-service incurrence or aggravation of a disease or injury, the Veteran claims that he injured his left knee in 1994 while in boot camp and that after he injured his left ankle in 1996 while on active duty, the left knee became progressively more painful.  The Board notes that the Veteran, while entirely competent to report his symptoms, is not competent to proffer an opinion as to diagnoses or the etiologies of his disabilities.  Such opinions require specific medical training and are beyond the competency of a lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contentions in these regards to be of no probative value.  See 38 C.F.R. § 3.159(a)(1)-(2) (2017) (defining competent medical evidence and competent lay evidence); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that competent lay evidence requires facts perceived through the use of the five senses); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating that "lay persons are not competent to opine on medical etiology or render medical opinions.").  Accordingly, the statements offered by the Veteran in support of his claims are not competent evidence to support any specific diagnosis or etiology of a disability.

Furthermore, as fact-finder, it is the Board's responsibility to determine the credibility and weight to be given to the evidence, Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005), and the Board does not find the Veteran credible as to his left knee condition.  A review of the Veteran's STR shows between June and August 1996 extensive documentation of his left ankle injury.  Despite the amount of medical attention, however, there is no record of a complaint concerning the left knee.  The STR shows that in December 1997 at the time of examination for separation, the Veteran reported ongoing problems with the left ankle but no record appears concerning a complaint as to the left knee.

The Board additionally notes that the Veteran's private medical treatment records are also negative for any attribution to service of his left knee condition.  When the Veteran was seen by Dr. T.S.D. in January 2012, the Veteran reported left knee pain of three months duration.  There is no record that he reported any belief that his pain at that time was related to any injury sustained while in service.  Indeed, the Veteran reported that onset was gradual, reported that there was no previous injury, and that he was a runner and very active.

Additionally, at the September 2012 videoconference Board hearing and in an October 2012 statement, the Veteran claimed that his left knee condition limits his ability to be physically active both on the job and in recreation.  The medical evidence of record, however, shows that in January 2012 the Veteran reported that he was a runner and very physically active, and in October 2012, he reported that he exercised by biking and running.  In light of the lack of internal consistency between the Veteran's statements and the evidence of record, and distinguishing his statements made for treatment and those made for the purpose of seeking compensation, the Board does not find him credible as to his left knee condition.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that lay evidence is credible when it is internally consistent and consistent with other evidence of record); Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994) (drawing a credibility distinction between statements made for the purpose of receiving treatment and those made for the purpose of seeking compensation).

Accordingly, the Board finds that the second Holton element, in-service incurrence or aggravation of a disease or injury, is not met.  Nevertheless, the Veteran has presented near identical October 2012 positive nexus statements from Dr. T.S.D. and Dr. J.C.B. in support of the third Holton element, medical nexus.  In these statements that the Veteran prepared for signature, it was indicated that it was more likely than not that the Veteran's current left knee condition began while the Veteran was in service.  Because this opinion is not supported by the evidence of record and neither doctor provided a rationale to explain any non-obvious connection, the Board does not find these opinions probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-04 (2008).

In contrast, the Board finds the August 2015 and November 2017 VA medical opinions quite probative.  The Board has the responsibility of weighing conflicting medical opinions and may place greater weight on one physician's opinion over another depending upon factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-04 (2008); Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  Each report shows that the examiner fully reviewed the Veteran's claims file and did an in-person examination of the Veteran.  Both examiners found that for diagnostic purposes the Veteran's left knee anatomically and functionally was normal, which was supported by the private medical records of evidence.  In the November 2017 VA examination report, the examiner noted that the medical evidence of record dated only from 2012 and that the Veteran's complaint was of left knee pain of only three months duration.  Accordingly, the Board finds that even if the Veteran did incur an in-service injury to his left knee, the third Holton element, medical nexus, is not met, and the claim fails on a direct basis.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. § 3.303 (2017).

With regards to the second and third Holton elements under the two statutory presumptive bases, the Board notes that arthritis is on the chronic disease list for which service connection may be presumed.  38 C.F.R. § 3.309(a) (2017).  The evidence of record, however, does not establish that the Veteran's left knee disability manifested to a compensable degree within one year of separation from service.  Furthermore, the probative evidence of record fails to establish that the Veteran's left knee disability has been chronic and continuous since service.  As explained above, the Veteran has not been found credible in his contention that his left knee disability has bothered him continuously since boot camp in light of his report to Dr. T.S.D. in January 2012 that his left knee had been painful for only three months duration and he failed to report any previous injury to the left knee.  Accordingly, the claim fails on a presumptive basis.  38 U.S.C. §§ 1110, 1112, 1113, 5107(b) (2012); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a) (2017).

The Veteran also claims, in the alternative, that his left knee disability is related to his service-connected left ankle disability.  As noted above, for the sake of analysis, the Board finds that the Veteran has a current left knee disability.  He is service- connected for residuals of a left ankle injury, mild arthrosis of the ankle joint, minimal tenosynovitis of the tibialis posterior and degenerative joint and ligament disease.  Accordingly, the first and second Wallin elements are met.

With regards to the third Wallin element, medical nexus, the Board finds that there is no probative evidence of a positive nexus between the Veteran's left knee disability and his service-connected left ankle disability.  The Veteran's private medical records show that in April 2015, Dr. J.C.B. opined that it was possible that the Veteran's left ankle caused an altered gait that put an extra strain on his left knee.

The Board finds that this opinion is speculative and unsupported by the evidence of record and, therefore, is not probative.  First, Dr. J.C.B. opined that it was possible that there was a connection between the Veteran's left ankle and left knee disabilities, not that indeed there was a basis for finding a connection.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (addressing speculative opinions); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008) (enumerating factors going toward probative value of a medical opinion).  Second, there is no evidence of record showing that the Veteran's gait has been anything but normal.  In January 2012, Dr. T.S.D. recorded that his gait was non-antalgic; in June 2012, Dr. T.S.D. recorded it was within normal limits; and in October 2012, Dr. J.C.B. recorded that it was normal with no assistance from any ambulatory devices.

On the other hand, the Board finds the August 2015 VA negative nexus opinion probative as it is supported by the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).  The examiner found that on both examination and on X-ray that the Veteran's left knee was normal, and that the Veteran had some minor mechanical knee complaints.  The examiner also found the Veteran's left ankle to be essentially normal.  These findings are supported by the evidence of record thereby making the examiner's opinion highly probative that the Veteran's left knee disability was less likely than not proximately due to or the result of his service-connected left ankle disability.  The Board notes that in the report of the November 2017 VA examination, the examiner did not find an association between the left ankle and left knee in light of the lack of contemporaneous diagnostic testing or treatment for the left knee when the left ankle was evaluated by MRI in October 2012.  Accordingly, the third Wallin element, medical nexus, is not met, and the claim fails.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. § 3.310 (2017).

Based upon the foregoing, as the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and the claim must be denied.  See 38 U.S.C. §§ 501, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Leanne M. Innet, Associate Counsel

Copy mailed to:  Texas Veterans Commission





Department of Veterans Affairs


